Citation Nr: 0942271	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  05-18 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a thoracolumbar back disorder.  

2.  Entitlement to an initial rating in excess of 10 percent 
for a right hip strain.  

3.  Entitlement to an initial rating in excess of 10 percent 
for a left shoulder strain.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active duty from April 1983 to December 1988.  

The back and right hip issues came before the Board of 
Veterans' Appeals (Board) on appeal from an October 2004 
rating decision by the St. Petersburg Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The left shoulder 
issue came before the Board on appeal from an April 2005 
rating decision by the Waco VA RO.  

The Board previously remanded this matter in March 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the March 2007 Board remand, the RO was instructed to take 
appropriate action to schedule the Veteran for a VA 
examination for the purpose of determining the current 
severity of her service-connected thoracolumbar back 
disorder, right hip strain, and left shoulder strain.  

The Veteran was initially scheduled for a VA examination on 
June 11, 2008.  She contacted the VA to reschedule the 
examination because she could not come on that date and was 
rescheduled for June 28, 2008.  A June 30, 2008 Report of 
Contact reflects that the Veteran had been scheduled for an 
examination on June 28 but that it was cancelled by the 
medical center.  She stated that when she showed up for the 
examination, she was told that it had already been cancelled.  
The Veteran denied that she cancelled that examination.  The 
Report of Contact noted that the Veteran should be 
rescheduled for another VA examination on any Monday or 
Wednesday afternoon in July 2008.  

The only notices in the claim s folder reflect that the 
Veteran was scheduled for a VA examination on Saturday, 
June 28, 2008.  The Board notes that the VA examination 
notice letters were sent to the Veteran's correct street 
address, although they may have been sent to the incorrect 
apartment number.  There is a notice in the folder that she 
failed to report for an examination set up for July 7, 2008 
examination; however, there is no copy of the notice to the 
Veteran.  She indicated that she did not receive notice of 
such examination and has repeatedly requested that she be 
rescheduled for the examination.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a remand by the Board confers on 
the veteran, as a matter of law, the right to compliance with 
the remand orders.  The Court further indicated that it 
constitutes error on the part of the Board to fail to insure 
compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Accordingly, the Veteran should be scheduled for a VA 
examination.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a 
VA orthopedic examination for the purpose 
of determining the current severity of 
her service-connected thoracolumbar back 
disorder, right hip strain, and left 
shoulder strain.  The claims file should 
be made available to the examiner for 
review in conjunction with the 
examination.  The examiner should perform 
full range of motion studies of the 
thoracolumbar spine, right hip, and left 
shoulder and should comment on any muscle 
spasm, neurological defects, and 
incapacitating episodes (and if so, their 
duration and frequency).  It should be 
indicated whether there is any additional 
function loss (i.e., additional loss of 
motion) of the thoracolumbar spine, right 
hip, and/or left shoulder due to pain or 
flare-ups of pain supported by adequate 
objective findings, or weakness on 
movement, excess fatigability, or 
incoordination.  It should also be 
indicated whether or not there is 
ankylosis (and if so, whether favorable 
or unfavorable).  The examiner should 
explain the rationale for all opinions 
given. 

2.  Thereafter, the RO should 
readjudicate the claim on appeal based on 
all of the evidence of record.  If the 
disposition of the claim remains 
unfavorable, the RO should furnish the 
Veteran and her representative a 
supplemental statement of the case and 
afford them an opportunity to respond.

The Veteran and her representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


